Citation Nr: 9919163	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1976, 
and from November 1976 to November 1993.  This appeal arises 
from an October 1996 rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA), regional office (RO). 

The Board notes that service connection has previously been 
denied for osteopenia, thoracic spine, pleurodynia, and 
myositis, in August 1994.  That decision is final, and the 
veteran must submit new and material evidence to reopen it.


FINDINGS OF FACT

1.  A chronic back disorder was not diagnosed during service, 
and there is no competent medical evidence of a nexus between 
a currently diagnosed back disorder and any incident of 
service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a back 
disorder is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim of service connection for a back disorder.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a back disorder, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The service medical records show that in September 1977, the 
veteran was seen with complaints of sharp stabbing 
retrosternal chest pain, back pain at about T3 radiating down 
the right arm, and loss of movement of the left arm and leg.  
Pleurodynia was diagnosed.  In June 1984, the veteran 
complained of a "pulled muscle" in his upper back.  The 
assessment was muscle strain, left shoulder.  The veteran was 
seen with a complaint of swelling over his low back in 
November 1987, with no history of injury.  Mild soft tissue 
swelling was noted, and the assessment was muscle strain.  In 
September 1990, the veteran complained of low back pain.  
Palindromic rheumatism was noted.  There were no further back 
complaints noted during the remainder of the veteran's 
service, and the retirement examination in May 1993 indicated 
normal spine and musculoskeletal findings.  

A VA examination was conducted in March 1994.  The veteran 
did not report any back complaints.  The diagnoses included 
pleurodynia, not noted at present, and generalized osteopenia 
of thoracic spine.  In June 1995, the veteran was seen with a 
history of low back pain for two days.  He had apparently 
done a lot of lawn work the previous weekend.  The assessment 
was mild lumbar strain.  In July 1996, he reported a 15 year 
history of low back pain.  The diagnosis was low back pain, 
rule out herniated nucleus pulposus.  A CT scan in August 
1996 found bulging annulus at L3-4 and L4-5, and mild 
thickening of facet joint at L3-4 on the left.  There was no 
evidence of herniated nucleus pulposus.  Later in August 
1996, the veteran was seen on an emergency basis after 
injuring his back at work while assisting a physician in a 
patient's shoulder reduction.  The diagnosis was lower back 
strain.  In November 1996, the veteran again injured his 
back, this time while helping a patient off a table.  The 
impression was back strain.  In March 1997, an X-ray showed 
normal lumbar spine.

The objective medical evidence shows no chronic back 
pathology during the veteran's periods of active duty.  
Bulging annulus at L3-4 and L4-5 was first noted in 1996, 
more than two years after the veteran's separation from 
active duty.  There is no objective medical evidence of a 
link between any current back pathology and the veteran's 
periods of service.  The veteran's lay statements to the 
effect that his back pathology began during service are not 
supported by objective medical evidence and are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  His own statements 
as to medical diagnoses are not competent to render his claim 
well-grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of objective medical evidence to support the 
veteran's contentions, his claim is not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic back 
disability that originated during or resulted from active 
service.  Based upon the foregoing, the Board concludes that 
he has failed to meet his initial burden of presenting 
evidence that his claim for service connection for that 
disability is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

